Exhibit 10.2

 

LOGO [g4767147671imgex992.jpg]   

Security Agreement

Certificated Securities, Notes, Instruments, Etc.

 

 

This Security Agreement dated as of December 14, 2005 , by Ameris Bancorp (the
“Owner”) in favor of SunTrust Bank, its present and future affiliates and their
successors and assigns (collectively, “SunTrust”) provides:

 

Security Agreement. In order to induce SunTrust from time to time to enter into
agreements with and to extend or continue to extend credit to Ameris Bancorp

 

(and any one or more and any combination if more than one, the “Borrower”) and
in consideration of any credit so extended, the Owner (which may include the
Borrower) hereby grants, sells, assigns, transfers and conveys to SunTrust a
security interest in the Collateral and all proceeds, products, rents and
profits thereof and all substitutions and replacements therefore and all
revenues from the right to use the Collateral to secure the prompt payment and
performance of any and all liabilities, obligations, agreements and undertakings
of Borrower to SunTrust (and, in addition, all liabilities, obligations,
agreements and undertakings of Owner, or any one or more of them, to SunTrust if
Owner and Borrower are not the same person or entity) in any amount, whether now
existing or hereafter arising, including those owed by Borrower or Owner to
others and acquired by SunTrust through purchase, assignment or otherwise,
however created, evidenced or arising, whether individually or jointly with
others, and whether absolute or contingent, direct or indirect, as maker,
endorser, guarantor, surety or otherwise, liquidated or unliquidated, matured or
unmatured, whether or not secured by other collateral, and including, without
limitation, (a) all obligations to perform or forbear from performing any acts,
(b) all overdrafts on deposits or accounts maintained by Borrower or Owner with
SunTrust, (c) all liabilities, obligations, agreements and undertakings of
Borrower or Owner to SunTrust pursuant to any interest rate hedge agreement or
other derivative transaction agreement or any foreign exchange contract or any
application or other agreement requesting SunTrust to issue any letter of credit
including, without limitation, the obligation of Borrower or Owner to reimburse
SunTrust for all amounts funded by SunTrust pursuant to any such letter of
credit, and (d) all costs of collection and protection of SunTrust’s rights,
including reasonable attorneys’ fees actually incurred, whether such collection
or protection occurs prior to, during, or after any bankruptcy proceedings filed
by or against any Obligor (as such term is defined below) (all the foregoing
being hereinafter collectively referred to as the “Obligations”).

 

Collateral. As used in this Security Agreement, the term “Collateral” shall mean
the following personal property, consisting of securities, instruments,
documents, chattel paper, investment property, promissory notes, documents of
title, documentary drafts, accounts, letter of credit rights, general
intangibles or other property, and all proceeds and products thereof and all
substitutions and replacements therefore (as all such terms are defined in the
Uniform Commercial Code) whether now existing or hereafter acquired:

 

100% of the shares of common stock of American Banking Company.

 

If the Collateral consists of stock, securities, or investment property, the
Owner also grants to SunTrust a security interest in all rights to which an
owner of the Collateral is now entitled or may become entitled by virtue of
owning such Collateral including, without limitation, any interest, increase in
or profits or income derived therefrom, cash, stock and non-cash distributions,
dividends and stock rights, any payment upon redemption or dissolution and
liquidation of the issuer and the net cash receipts from the sale of any
share(s) or any fractional share of stock held in connection with a stock
dividend or stock split. Owner shall retain and may exercise in its own
discretion any voting rights associated with the Collateral, provided however
that upon an Event of Default hereunder, SunTrust shall have the right, in its
discretion, to transfer or register any of the Collateral into the name of
SunTrust, or any nominee of SunTrust, and/or to exercise any or all voting
rights as to any or all of the Collateral.

 

Representations and Warranties. The Owner represents and warrants to SunTrust as
follows:

 

  a. This Security Agreement has been duly executed and delivered by Owner,
constitutes Owner’s valid and legally binding obligation and is enforceable in
accordance with its terms against Owner. Owner represents and warrants to
SunTrust that it has rights in all of the Collateral and/or has the power to
transfer rights in all of the Collateral. The execution, delivery and
performance of this Security Agreement, the grant of the security interest in
the Collateral and the consummation of the transactions contemplated will not,
with or without the giving or notice of the lapse of time, (a) violate an
material law applicable to Owner, (b) violate any judgment, writ, injunction or
order of any court or governmental body or officer applicable to Owner,
(c) violate or result in the breach of any material agreement to which Owner is
a party or by which any of Owner’s property, including the Collateral, is bound
or (d) violate any restriction on the transfer of any of the Collateral. The
Owner is and will continue to be the absolute owner of the Collateral and there
are no other liens or security interests affecting the Collateral other than the
security interest granted in this Security Agreement except those previously
disclosed to SunTrust in writing by the Owner. If the Owner is acting in the
capacity of trustee, administrator or executor of an estate, such fact shall be
disclosed and satisfactory evidence of capacity and authorization shall be
provided to SunTrust.

 

  b. Check and complete the section which applies:

 

¨ The Owner is an individual above the age of majority and has the legal
capacity to enter into this Security Agreement and the Owner’s principal
residence is located in the state of                     .

 

x The Owner is a corporation duly organized and existing under the laws of the
state of Georgia

and the Owner’s Organizational Identification Number is                     .
The Owner is duly qualified and in good standing as a foreign corporation in
every jurisdiction where such qualification is necessary; the execution and
performance of this

 

 



--------------------------------------------------------------------------------

Security Agreement have been duly authorized by action of its Board of
Directors, no action of its shareholders being necessary; the execution and
performance of this Security Agreement will not violate or contravene any
provisions of law or regulation or its Articles of Incorporation, Shareholder
Agreement, By-Laws or other agreements to which it is a party or by which it is
bound; and no consent or approval of any governmental agency or authority is
required in making or performing the obligations under this Security Agreement.

 

¨ The Owner is a registered partnership, limited liability company or other
registered entity organized under the laws of the state of
                         and the Owner’s Organizational Identification Number is
                        ; the Owner is duly qualified and in good standing to do
business in every jurisdiction where qualification is necessary; the execution
and performance of this Security Agreement have been duly authorized by its
partners/ members/managers as applicable and no further action of any party is
necessary; the execution and performance of this Security Agreement will not
violate or contravene any provisions of law or regulation or any partnership
agreement, articles of organization, operating agreement or other agreement to
which it is a party or by which it is bound; and no consent or approval of any
governmental agency or authority is required in making or performing the
obligations under this Security Agreement.

 

¨ The Owner is an entity which is not registered; the execution and performance
of this Security Agreement have been duly authorized by all necessary party/ies
and no further action of any party is necessary; the execution and performance
of this Security Agreement will not violate or contravene any provisions of law
or regulation or agreement to which Owner is a party or by which it is bound;
and no consent or approval of any governmental agency or authority is required
in making or performing the obligations under this Security Agreement; the
Owner’s place of business (if only one place of business) or chief executive
office (if more than one place of business) is located in                     .

 

  c. All information supplied and statements made to SunTrust in any financial
or credit statement or application are true, correct, complete, valid and
genuine in all material respects.

 

  d. ¨ (Check, if applicable) The Owner further represents that the Collateral
is being acquired with funds simultaneously advanced to the Borrower by
SunTrust, and such funds will be used for no other purpose.

 

  e. If Collateral will not be held by SunTrust, the primary Collateral location
will be                         ; The Owner will maintain the Collateral in the
above location(s). The Collateral shall not be permanently moved from the a
location(s) without the prior written consent of SunTrust.

 

  f. The Owner represents and warrants, as applicable to the type of collateral
pledged, that:

 

  (i) The Collateral is valid and genuine and represents a bona fide, binding,
legal obligation of the maker, issuer, or grantor, and all signatures are
genuine;

 

  (ii) The Collateral is in full force and effect and is not in default and no
prepayments have been made on any note;

 

  (iii) The Collateral is not subject to any assignment, claim, lien, right of
setoff or security interest of any other party;

 

  (iv) Unless otherwise stated, the face amount on the Collateral is the correct
amount actually and unconditionally due or to become due according to the terms
of the Collateral, and such amount is not and will not become disputed or
subject to any setoff, credit, deduction, or counterclaim;

 

  (vi) If the Collateral is a secured note or other instrument, the lien or
security interest represented thereby is not subject to a prior claim, lien, or
security interest of any other party, unless otherwise stated herein, or in the
document evidencing such security; and the security has been properly perfected
by the filing or recording of all necessary financing statements, security
instruments or other documents and the payment of all recording, transfer and
other taxes and fees made in the appropriate public offices.

 

Choice of Law. Owner agrees that certain material events and occurrences
relating to this Security Agreement bear a reasonable relationship to the laws
of Georgia. This Security Agreement shall be governed by the laws of such
jurisdiction and, unless applicable law provides otherwise, in the event of any
legal proceeding arising out of or related to this Security Agreement, Owner
consents to the jurisdiction and venue of any court located in such
jurisdiction. Unless otherwise specified, “Uniform Commercial Code” as used
herein shall refer to the Uniform Commercial Code of such jurisdiction, both
current and as it may be amended or revised from time to time in the future.

 

Covenants and Agreements.

 

  a. The Owner shall furnish to SunTrust such financial and business information
and reports in form and content satisfactory to SunTrust as and when SunTrust
may from time to time require.

 

  b. The Owner, if a corporation, shall maintain its corporate existence, and if
another entity shall maintain such entity standing, in each case in good
standing and shall not consolidate or merge with or acquire the stock or other
ownership interest of any other corporation or entity without the prior written
consent of SunTrust; the Owner shall, at the request of SunTrust, qualify as a
foreign corporation or other applicable entity and obtain all requisite licenses
and permits in each jurisdiction where the Owner does business.

 

  c. The Owner shall notify SunTrust in writing at least 30 days prior to any
change of its name or structure or change in its state of residence,
jurisdiction of registration or organization, principal place of business or
chief executive office.

 

  d. The Owner will not pledge or grant any security interest in any of the
Collateral to anyone except SunTrust, or permit any lien or encumbrance to
attach to any of the Collateral, or any levy to be made on the Collateral, or
any financing statement (except financing statements in favor of SunTrust) to be
on file against the Collateral.

 

  e. Owner hereby constitutes and appoints any officer or employee of SunTrust
as its true and lawful attorney-in-fact (i) to transfer the Collateral upon an
Event of Default into SunTrust’s name or the name of its nominee, but SunTrust’s
failure to do so shall not be interpreted to be a waiver of any interest, and
(ii) to do and perform all other acts and things necessary, proper and requisite
to carry out the intent of this Security Agreement. The power herein granted
shall be deemed to be coupled with an interest and may not be revoked until the
Obligations have been paid in full, including all expenses payable by Owner and
no amounts may be re-borrowed.



--------------------------------------------------------------------------------

  f. The Owner agrees to pay on demand all legal expenses including reasonable
attorneys’ fees (in the amount of 15% of the principal and interest secured
hereby if this agreement is governed by the laws of Georgia), as permitted by
applicable law, any appraisal fees and all expenses incurred or paid by SunTrust
in protecting or enforcing the rights of SunTrust under this Security Agreement,
including SunTrust’s right to take possession of the Collateral and its
proceeds, and to hold, prepare for sale, sell and dispose of the Collateral.

 

  g. This Security Agreement shall be a continuing agreement and shall remain in
full force and effect irrespective of any interruptions in the business
relations of the Borrower with SunTrust and shall apply to any ultimate balance
which shall remain due by the Borrower to SunTrust; provided, however, that the
Owner may by written notice terminate this Security Agreement with respect to
all Obligations of the Borrower incurred or contracted by the Borrower or
acquired by SunTrust after the date on which such notice is personally delivered
to or mailed via registered mail to the SunTrust address set forth below and
accepted by SunTrust.

 

  h. At any time, and from time to time, whether before or after default,
without notice, and at the expense of the Owner, SunTrust in its name or in the
name of its nominee or of the Owner, may, but shall not be obligated to:

 

  (i) Notify the obligors on any Collateral to make payment to SunTrust of any
or all interest, principal payments and other sums now or hereafter payable upon
or on account of the Collateral, may collect the same by legal proceedings or
otherwise, and perform any contract or endorse in the name of the Owner any
checks, drafts, notes, instruments or other documents which constitute the
Collateral;

 

  (ii) Enter into any extension, reorganization, deposit, merger or
consolidation agreement or any agreement in any way relating to or affecting the
Collateral and in connection therewith may deposit or surrender control of the
Collateral, accept other property in exchange for the Collateral and do and
perform such acts and things as it may deem proper, and any money or property
received in exchange for the Collateral may be either applied to any Obligations
or may be held by SunTrust pursuant to the provisions of this Security
Agreement;

 

  (iii) Make any compromise or settlement it deems desirable or proper with
reference to the Collateral;

 

  (iv) Insure, process and preserve the Collateral; and

 

  (v) Upon an Event of Default, exercise as to the Collateral all the rights,
powers and remedies of an owner without further consent of the Owner.

 

  i. SunTrust shall have no obligation or duty to collect or to present any of
the Collateral for payment, redemption, or conversion to another class or type
of security, or to sell or redeem any of the Collateral if it threatens to
decline in value, or to exercise any other right whatsoever with respect to the
Collateral, except pursuant to written instructions from the Owner which are
acceptable to SunTrust in its reasonable discretion.

 

  j. SunTrust shall be deemed to have exercised reasonable care in the custody
and preservation of any of the Collateral in its control or possession if it
takes such action for that purpose as Owner requests in writing, but failure of
SunTrust to comply with any such request shall not of itself be deemed a failure
to exercise reasonable care, and no failure of SunTrust to preserve or protect
any rights in the Collateral against other parties, or to do any act with
respect to the custody or preservation of the Collateral not so requested by
Owner, shall be deemed a failure to exercise reasonable care in the custody or
preservation of the Collateral.

 

  k. Owner agrees to give SunTrust written directions as to specific action to
take in the event the issuer of any security or any other person or entity takes
action which will give the owner of the Collateral any choice to make with
respect thereto. SunTrust may act or refuse to act in compliance with such
directions in its reasonable discretion. In the event Owner fails to direct
SunTrust as provided above in time to give SunTrust a reasonable time to act
thereon, Owner will have and make no claim against SunTrust for such action or
inaction.

 

  l. SunTrust shall have no responsibility for ascertaining any maturities,
calls, conversions, exchanges, offers, tenders or similar matters relating to
any of the Collateral or for informing Owner with respect to any such matters
irrespective of whether SunTrust has, or may be deemed to have, knowledge
thereof and irrespective of whether SunTrust may have exercised any right to
have the Collateral registered in the name of SunTrust or its nominee.

 

  m. SunTrust shall be under no obligation to monitor the financial condition of
the issuer of any Collateral; and Owner will stay informed of changes or
potential changes affecting the Collateral (including, but not limited to rights
to convert, rights to subscribe, payment of dividends or interest,
reorganizations or other exchange, tender offers and voting rights) and Owner
agrees that SunTrust shall not have any responsibility or liability to inform
Owner of any such changes or potential changes or for taking any action or
omitting to take any action with respect thereto.

 

  n. Any and all payments, dividends, or other distributions (including stock
redemption proceeds), or other securities in respect of or in exchange for
Collateral consisting of securities, whether by way of dividends, stock
dividends, recapitalization, mergers, consolidations, stock splits, combinations
or exchanges of shares or otherwise, received by Owner shall be held by Owner in
trust for SunTrust and Owner shall immediately deliver same to SunTrust in the
exact form received (with any necessary endorsements) to be held as part of the
Collateral; provided that Owner may retain ordinary interest and cash dividends
unless and until SunTrust requests the same to be paid and delivered to SunTrust
(which SunTrust may request either before or after the occurrence of an Event of
Default) or until SunTrust has registered the Collateral in SunTrust’s name.

 

  p. The Owner will defend the Collateral against the claims and demands of all
parties. The Owner will not, without prior written consent of SunTrust, grant
any security interest in the collateral and will keep it free from any lien,
encumbrance or security interest.



--------------------------------------------------------------------------------

Additional Covenants and Agreements if Borrower is Different than Owner.

 

If Borrower is different than Owner, then so long as any of the Obligations
remain outstanding or so long as this Security Agreement shall remain in effect
Owner covenants and agrees as follows: (a) Owner hereby expressly consents to
and adopts any agreements which Borrower has or will enter into with SunTrust
regarding any of the Obligations or the Collateral; (b) Owner hereby agrees that
the Collateral shall be subject to disposition in accordance with the terms and
conditions of this Security Agreement and any agreements executed by Borrower in
connection with any of the Obligations or the Collateral; (c) Owner will not be
subrogated to SunTrust’s rights to any other collateral and any proceeds thereof
in which SunTrust holds a security interest to secure payment of any of the
Obligations; (d) Owner agrees that SunTrust may at any time and from time to
time, without notice to, or the consent of, Owner: (i) retain any of the
Collateral in satisfaction of any of the Obligations to the extent permitted by
applicable law, (ii) retain or obtain a security interest or lien in any
property in addition to the Collateral to secure payment or performance of any
of the Obligations, (iii) allow or cause any Obligations to be incurred,
(iv) retain or obtain persons or entities that are primarily or secondarily
obligated upon any of the Obligations other than the Borrower, (v) extend or
renew any of the Obligations for any period (whether or not longer than the
original term), (vi) release, compromise or modify any of the Obligations,
(vii) release, in whole or in part, any person or entity primarily or
secondarily obligated upon any of the Obligations or enter into any compromise
with respect to the obligation of any such person or entity relative to any of
the Obligations, (viii) fail to perfect or release, with or without
consideration, SunTrust’s security interest or lien on property other than the
Collateral which may at any time secure payment or performance of any of the
Obligations, (ix) accept substitutions or exchanges for any property other than
the Collateral which may at any time secure payment or performance of any of the
Obligations, (x) exercise its rights as a secured party and dispose of the
Collateral without having first resorted to any property securing any of the
Obligations other than the Collateral and without having first proceeded against
or demanded payment from any person or entity primarily or secondarily obligated
upon any of the Obligations; and (e) Owner specifically waives any and all
rights pursuant to O.C.G.A. Sec. 10-7-24 or T.C.A. Sec. 47-12-101 et seq. if
this Security Agreement is governed by the laws of Georgia or Tennessee and the
same or similar provision contained in the Uniform Commercial Code of any other
state or states which may govern this Security Agreement, in each case beyond
any applicable cure period.

 

Events of Default. As used herein the term “Obligor” shall individually,
collectively, jointly and severally refer to Borrower, Owner and any other
person or entity that is primarily or secondarily liable upon all or any part of
the Obligations secured hereby and any person or entity that has conveyed or may
hereafter convey any security interest or lien to SunTrust in any real or
personal property to secure payment of all or any part of the Obligations.
Unless prohibited by applicable law, an “Event of Default” shall occur hereunder
upon the occurrence of any one or more of the following events or conditions:

 

  a. the failure by any Obligor to pay when due, whether by acceleration or
otherwise, any sum constituting all or any part of the Obligations;

 

  b. the failure of any Obligor to perform any covenant, promise or obligation
contained in this Security Agreement, any document evidencing any of the
Obligations, or any other agreement to which any Obligor and SunTrust are
parties;

 

  c. the material breach of any of any Obligor’s representations or warranties
in this Security Agreement or any other agreement with SunTrust;

 

  d. the failure of any Obligor to pay when due any amount owed to any creditor
other than SunTrust under a written agreement calling for the payment of money;

 

  e. the dissolution, liquidation, merger, consolidation, termination or
suspension of usual business of any Obligor;

 

  f. any person or entity, or any group of related persons or entities, shall
have or obtain legal or beneficial ownership of a majority of the outstanding
voting securities or rights or other ownership interest of any Obligor that is
not a natural person, other than any person or entity, or any group of related
persons or entities that has such majority ownership as of the date of this
Security Agreement;

 

  g. the insolvency or inability to pay debts as they mature of any Obligor, the
filing of any petition or the commencement of any proceeding by an Obligor for
relief under any bankruptcy or insolvency law, or any law relating to the relief
of debtors, readjustment of indebtedness, debtor reorganization, or composition
or extension of debt;

 

  h. the entry of a judgment or the issuance or service of any attachment, levy
or garnishment against any Obligor or the property of any Obligor or the
repossession or seizure of property of any Obligor;

 

  i. any deterioration or impairment of the Collateral or any decline or
depreciation in the value of the Collateral (whether actual or reasonably
anticipated) which causes the Collateral in the judgment of SunTrust to become
unsatisfactory as to character or value;

 

  j. a determination by SunTrust that a material adverse change in the financial
condition of any Obligor has occurred since the date of this Security Agreement;

 

  k. any Obligor commits fraud or makes a material misrepresentation at any time
in connection with this Security Agreement, the Obligations or the Collateral;

 

  l. the Collateral or any part thereof is located for more than thirty
consecutive days outside the state or states in which the Collateral is to be
located pursuant to this Security Agreement or if the Collateral or any part
hereof is removed from such state with the intent that it will be located
outside such state for more than thirty days; or

 

  m. should the state of organization or registration of Owner (if an entity)
change

 

Remedies Upon Default; Acceleration of Obligations. Unless prohibited by
applicable law, the Obligations secured hereby shall automatically and
simultaneously mature and become due and payable, without notice or demand, upon
the filing of any petition or the commencement of any proceeding by or against
an Obligor for relief under any bankruptcy or insolvency law, or any law
relating to the



--------------------------------------------------------------------------------

relief of debtors, readjustment of indebtedness, debtor reorganization, or
composition or extension of debt. Unless prohibited by applicable law, upon the
occurrence of any one or more of the other Events of Default described above,
the Obligations secured hereby shall, at the option of SunTrust, immediately
mature and become due and payable, without notice or demand. If all or any part
of the Obligations secured hereby are not paid as and when due and payable
beyond any applicable cure period, whether by acceleration or otherwise, then
SunTrust may, at its option, without notice or demand of any kind: (a) transfer
all or any part of the Collateral into the name of SunTrust or its nominee, at
Owner’s expense, with or without disclosing that such Collateral is subject to
SunTrust’s security interest; (b) enter upon premises upon which the Collateral
is located and, to the extent permitted by law without legal process, take
exclusive possession of the Collateral, and redeem the Collateral, or any part
thereof (irrespective of redemption penalty); (c) appropriate and apply toward
payment of such of the Obligations, and in such order of application, as
SunTrust may from time to time elect, all or any part of any balances, credits,
items or monies in any bank deposit or deposit account constituting a part of
the Collateral; (d) sell the Collateral at public or private sale, either in
whole or in part, and SunTrust may purchase the Collateral at any such public
sale and at any private sale as permitted by law. Such sale shall result in the
sale, conveyance and disposition of all right, title and interest of Owner in
all or any part of the Collateral which is the subject of such a disposition and
SunTrust is authorized as attorney-in-fact for Owner to sign and execute any
transfer, conveyance or instrument in writing that may be necessary or desirable
to effectuate any such disposition of the Collateral, which power shall be
coupled with an interest; and (e) exercise all other rights of a secured party
under the Uniform Commercial Code and all other rights under law or pursuant to
this Security Agreement, all of which shall be cumulative. If any notification
of intended disposition of any Collateral is required by law, reasonable
notification shall be deemed given if written notice is deposited in the U.S.
Mail, first class or certified postage prepaid, addressed to Owner and such
other persons or entities as SunTrust deems to be appropriate, stating all items
required by applicable statutes, including the time and place of any public sale
or the time after which any private sale or disposition is to be made, at least
ten (10) days prior thereto. The proceeds of any disposition of the Collateral
shall be applied in the following order (i) First, to pay all costs and expenses
associated with the retaking, holding, preparation and disposition of the
Collateral; (ii) Then to pay attorneys’ fees; (iii) Next, to pay all accrued but
unpaid interest upon the Obligations in such order as SunTrust may determine in
its discretion; and (iv) Finally, to all unpaid principal outstanding upon the
Obligations, whether or not due and payable, in such order as SunTrust may
determine in its discretion. Any remaining surplus shall be paid to Owner or
otherwise in accordance with law. If the proceeds of such disposition are
insufficient to pay the Obligations in full, Borrower and all other persons or
entities liable thereon shall remain fully obligated to SunTrust for the unpaid
balance thereof.

 

Execution by More than One Party. The term “Owner” as used in this Security
Agreement shall, if this instrument is signed by more than one party, mean the
“Owner and each of them” and each shall be jointly and severally obligated and
liable. If any party is a partnership or limited liability company, the
agreements and obligations on the part of the Owner shall remain in force and
applicable regardless of any changes in the parties composing the partnership or
limited liability company and the term “Owner” shall include any altered or
successive partnership or limited liability company and the predecessor
partnership or limited liability company and its partners or members/managers
shall not be released from any obligation or liability.

 

Waivers by the Owner. To the extent permitted by applicable law, the Owner
hereby waives (a) notice of acceptance of this Agreement and of any extensions
or renewals of credit by SunTrust to the Borrower; (b) presentment and demand
for payment of the Obligations; (c) protest and notice of dishonor or default to
the Owner or to any other party with respect to the Obligations; (d) all other
notices to which the Owner might otherwise be entitled; and (e) if for business
purposes, the benefit of any homestead exemption. To the extent permitted by
applicable law, the Owner further waives any right to require that any action be
brought against the Borrower or any other party, the right to require that
resort be had to any security or to any balance of any deposit account or credit
on the books of SunTrust in favor of the Borrower or any other party, the right
to redeem the Collateral and to object to SunTrust’s proposal to retain the
Collateral in satisfaction of any of Obligations and any right to obtain
injunctive or other relief relative to SunTrust’s sale or other disposition of
the Collateral and to recover losses caused by SunTrust’s failure to approve or
correct any list of Collateral provided to SunTrust for any purpose by any
person or entity. Owner waives all rights, claims and defenses based on
principles of suretyship.

 

No Obligation to Extend Credit. This Security Agreement shall not be construed
to impose any obligation on SunTrust to extend or continue to extend any credit
at any time.

 

Indemnity. The Owner agrees to indemnify and hold harmless SunTrust, its
subsidiaries, successors, and assigns and their respective agents, directors,
employees, and officers from and against any and all complaints, claims,
defenses, demands, actions, bills, causes of action (including, without
limitation, costs and reasonable fees), and losses of every nature and kind
whatsoever, which may be raised or sustained by any directors, officers,
employees, shareholders, creditors, regulators, successors in interest, or
receivers of the Borrower or any third party as a result of or arising out of,
directly or indirectly, SunTrust extending credit as evidenced by the
Obligations to the Borrower, and taking the Collateral as security for the
Obligations, and the Owner agrees to be liable for any and all judgments which
may be recovered in any such action, claim, proceeding, suit, or bill, including
any compromise or settlement thereof, and defray any and all expenses,
including, without limitation, costs and attorneys’ fees, that may be incurred
in or by reason of such actions, claims, proceedings, suits, or bills. This
obligation to indemnify shall survive the payment of the Obligations and the
satisfaction of this Security Agreement.

 

Financing Statements and Additional Documentation. SunTrust is authorized to
file such financing statements and amendments as SunTrust deems necessary to
perfect, continue or assure its security interest in the Collateral and the
Owner hereby ratifies any financing statement filed previously by SunTrust. The
Owner will deliver such instruments of future assignment or assurance, and such
other agreements, as SunTrust may from time to time request to carry out the
intent of this Security Agreement, and will join with SunTrust in executing any
documents in form satisfactory to SunTrust, and hereby authorizes SunTrust to
sign for Owner, or to file without signature, any financing statements,
amendments and other documents and instruments from time to time as SunTrust may
deem advisable, and pay any cost of filing the same, including all recordation,
transfer, indebtedness and other taxes and fees, deemed advisable by SunTrust.



--------------------------------------------------------------------------------

Successor in Interest; SunTrust as Collateral Agent. This Security Agreement
shall be binding upon the Owner, its successors and assigns, and the benefits
hereof shall inure to SunTrust, its successors and assigns. Notwithstanding the
foregoing, Owner shall not assign Owner’s rights or obligations under this
Security Agreement without SunTrust’s prior written consent. SunTrust Bank shall
serve as collateral agent on behalf of itself and present and future affiliates.

 

Miscellaneous. (a) Each and every power given herein is coupled with an interest
and is irrevocable by death or otherwise. (b) The captions of the paragraphs of
this Security Agreement are for convenience only and shall not be deemed to
constitute a part hereof or used in construing the intent of the parties. (c) If
any part of any provision of this Security Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective to the extent
of such invalidity only, without in any way affecting the remaining parts of
such provision or the remaining provisions of this Security Agreement. (d) This
Security Agreement shall not be modified or amended except in a writing signed
by Owner and SunTrust. (e) All representations, warranties, covenants and
agreements contained herein or made in writing by Owner in connection herewith
shall survive the execution and delivery of this Security Agreement and any and
all notes, other agreements, documents and writings relating to or arising out
of any of the foregoing or any of the Obligations. (f) All rights and remedies
of SunTrust expressed herein are in addition to all other rights and remedies
possessed by SunTrust under applicable law or other agreements, including rights
and remedies under any other agreement or instrument relating to any of the
Obligations or any security therefor. (g) No waiver by SunTrust of any of its
rights or remedies or of any default shall operate as a waiver of any other
right or remedy or of any other default or of the same right or remedy or of the
same default on a future occasion. No delay or omission on the part of SunTrust
in exercising any right or remedy shall operate as a waiver thereof, and no
single or partial exercise by SunTrust of any right or remedy shall preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No action of SunTrust permitted hereunder or under any agreement or instrument
relating to any of the Obligations or any security therefor shall impair or
affect the rights of SunTrust in and to the Collateral. (h) All terms as defined
herein shall include both the plural and singular, where applicable. (i) All
notices or communications given to Owner or SunTrust pursuant to the terms of
this Security Agreement shall be in writing and given to Owner and SunTrust at
the address set forth below. Unless otherwise specifically provided herein to
the contrary, such written notices and communications shall be delivered by hand
or overnight courier service, or mailed by first class mail, postage prepaid,
addressed to the parties hereto at the addresses referred to herein or to such
other addresses as either party may designate to the other party by a written
notice given in accordance with the provisions of this Security Agreement. Any
written notice delivered by hand or by overnight courier service shall be deemed
given or received upon receipt. Any written notice delivered by U.S. Mail shall
be deemed given or received on the third (3rd) business day after being
deposited in the U.S. Mail. (j) SunTrust shall not be responsible or liable for
its failure to give notice to Owner of any default in the payment of any amounts
that might become due and owing with respect to the Collateral nor shall
SunTrust be responsible or liable for SunTrust’s failure to collect any amounts
payable with respect to the Collateral. (k) SunTrust shall be under no
obligation to monitor the market value of any Collateral, to advise the Owner of
such market value, or to take any action whatsoever to preserve the value of any
Collateral by selling, exchanging or otherwise disposing of such Collateral in
order to avoid any loss to the Owner resulting from a decline in the market
value of such Collateral. (l) SunTrust shall be under no obligation to pay any
amounts owing with respect to any Collateral. (m) This Agreement is in addition
to and not in replacement of any other agreement between Owner and SunTrust.
(n) The term Owner shall include all persons signing below as Owner and the
obligation of such Owners hereunder shall be their joint and several
obligations.



--------------------------------------------------------------------------------

The undersigned have executed this Security Agreement as of the date first
written above.

 

Signature(s) of Individual Owner(s)          Signature(s) of Non-Individual
Owner(s)

 

--------------------------------------------------------------------------------

Owner’s Signature

  (Seal)     

AMERIS BANCORP

--------------------------------------------------------------------------------

Owner

 

--------------------------------------------------------------------------------

Owner’s Signature

  (Seal)      By:  

/s/ Edwin W. Hortman, Jr.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Owner’s Signature

  (Seal)     

Edwin W. Hortman, Jr., President and Chief Executive Officer

--------------------------------------------------------------------------------

Name and title, printed or typed

 

--------------------------------------------------------------------------------

Owner’s Signature

  (Seal)     

--------------------------------------------------------------------------------

Owner

           By:  

 

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

Name and title, printed or typed

Addresses                Owner Address for Purpose of Notice:         

See Credit Agreement

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

SunTrust Address for Purpose of Notice:         

See Credit Agreement

--------------------------------------------------------------------------------